Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize applicant has amended the indicated allowable subject matter from the pervious office action into the independent claims. Claims 3, 14-16, and 19 have been cancelled.
Allowable Subject Matter
Claims 1-2, 4-13, 17-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: as indicated in previous office action no prior art was found to anticipate/render obvious the clean image and second (vehicle interior image) and determining/identifying of dirt via the difference of the two.
	A close piece of art found for the image comparison was US 20180307926 A1. However while filed before the effective filing date of the application it is also assigned to ford at/before the effective filing date of the current application, as such it doesn’t qualify as prior art.
	Additionally US 20190139328 A1 and US 20210192559 A1 teach reference images for determining if dirt exists, however they both have effective filing dates after the applicants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190004543 A1; US 20190139328 A1; WO 2020220185 A1; US 20210192559 A1; US 20210194960 A1; US 20180307926 A1; US 20180330475 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661